DETAILED ACTION

Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
2.	With respect to Claim Objections towards claims 2 and 13, the grammar error is corrected. Thus, Claim Objections towards claims 2 and 13 are withdrawn. 

	With respect to Claim Interpretations towards claims 13-22, the amended claims 13-22 do not use any nonce terms or a non-structural term having no specific structural meaning. Thus, Claim Interpretation towards claims 13-22 are withdrawn. 

	With respect to Claim Rejection 35 U.S.C § 101 abstract idea towards claims 1-22, the Applicant argued on page 2 of the Remarks that “Claims 1-22 stand rejected under 35 U.S.C. § 101 as being directed to a judicial exception, an abstract idea, without significantly more. Specifically, the Office Action states that the claims can be broadly interpreted as covering mental judgments or human organizing of activities using a “general computer” or “generic computer component.” 
 	In an effort to expedite prosecution, Applicant has amended the independent claims to include many additional features. 
 	For instance, claim 1, as amended, is absolutely NOT directed to merely an “abstract idea” and some “general computer” or “generic computer component,” rather amended claim 1 is directed to a specific method for controlling a special purpose device, as detailed below. 
MPEP 2106.05 presents two different tests for determining whether a claim is statutory under 35 U.S.C. § 101, specifically, 1) whether the claim is tied to a particular machine that is integral to the claim, as discussed in MPEP § 2106.05(b), and 2) whether the claim is directed to an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a). Only one of these two test needs to be satisfied in order for a claim to be statutory under 35 U.S.C. 101. 
 	Here, amended claim 1 clearly recites features that are directed to an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a).   Specifically, claim 1 recites features that are directed to an improvement in the technological field of voice recognition regarding accurately determining the intent of a user.”
	In response, the Examiner respectfully disagrees. 
 	Claim 1 is likely using some type of speech recognition command processing though the process is recited at such a high level of generality where voice recognition processing can be interpreted as a mental evaluation of speech that the claimed invention is reasonably categorized as a mental process. The process can be thought of as- a mental judgement of whether to ask another person to stop speaking, writing out a transcription of a subsequent utterance using pen and paper after the other person has stopped speaking, mentally determining what another person intends in a third utterance after the stop speaking request and the transcription is written out, and asking the other person if their understanding of their spoken command is correct based upon the understood intent and the stopped first utterance, partial statement, interpreting the spoken command and carrying out a physical action pertaining to the spoken command.
	Similarity, claim 13 is likely using some type of speech recognition command processing though the process is recited at such a high level of generality where voice recognition processing can be interpreted as a mental evaluation of speech that the claimed invention can be reasonably categorized as a mental process. The process can be thought of as- mental judgment of whether to ask another person to stop speaking, writing out a transcription of a first subsequent utterance using pen and paper after the other person has stopped speaking, mentally recognizing the name of an entity of  a second subsequent utterance, checking if another person repeats some words in the second subsequent utterance, and asking the other person if their understanding of their spoken command is correct based upon the checked repetition, interpreting the spoken command and carrying out a physical action pertaining to the spoken command. 
	Each of steps noted above as claimed in claims 1 and 13 can be performed mentally or with pen and paper, by reading or writing down the transcription of the utterance. Mental processes is/are categories as abstract idea under 2019 Revised Guidance. Claim does not recite additional elements that integrate the abstract idea into a practical application. In particular the claim limitations do not improve the functioning of a computer or other technological field. Instead the technological elements of the claim simply link the mental process to the technological environment of computers. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Applicant’s arguments are not persuasive, and thus for these reasons, Examiner respectfully disagrees. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
4.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 	The independent claim 1 recites
	“1. (Currently Amended) A method of controlling a voice recognition device, the method comprising: 
 	determining, by a processor of the voice recognition device, to temporarily pause reception of a first utterance while receiving the first utterance; 
 	outputting, by the processor, a result of voice recognition processing on a second utterance received after a temporary pause of the reception of the first utterance; 
 	determining, by the processor, an intent of a third utterance received after outputting the result of the voice recognition processing on the second utterance; 
 	generating, by the processor, a user voice command based on the intent of the third utterance and the first utterance; 
performing, by the processor, voice recognition processing on the user voice command generated based on the intent of the third utterance and the first utterance to generate a result; and 
 outputting, by the processor, the result of the voice recognition processing on the user voice command.” 
	The limitations of “determining...”, “outputting...”, “determining...”,  “performing...”and “generating...”, as drafted covers a mental process. More specifically, the process can be thought of as- a mental judgement of whether to ask another person to stop speaking, writing out a transcription of a subsequent utterance using pen and paper after the other person has stopped speaking, mentally determining what another person intends in a third utterance after the stop speaking request and the transcription is written out, and asking the other person if their understanding of their spoken command is correct based upon the understood intent and the stopped first utterance, partial statement, interpreting the spoken command and carrying out a physical action pertaining to the spoken command.
	The independent claim 13 recites
 	“13. (Currently Amended) A voice recognition device, comprising:  
 	an output part configured to output visual information or audio information; and 
 	a processor configured to: 
 	determine to temporarily pause reception of a first utterance while receiving the first utterance; 
 	output, via the output part, a result of voice recognition processing on a second utterance received after a temporary pause of the reception of the first utterance; 
 	extract a  name entity from a third utterance received after outputting the result of the voice recognition processing on the second utterance; 
 	determine a common intent for the first utterance and the third utterance; 
 	generate a user voice command based on the common intent; 
 	perform voice recognition processing on the user voice command generated based on the common intent of the third utterance and the first utterance to generate a result; and 
 	output, via the output part, the result of the voice recognition processing on the user voice command, wherein the common intent is determined based on an intent classification table including a plurality of items and slots associated with the plurality of items.” 
	The limitations of “determine...”, “output....”, extract...”, “determine...”, “generate...”, “perform...” and “output...” as drafted covers a mental process. More specifically, the process can be thought of as- mental judgment of whether to ask another person to stop speaking, writing out a transcription of a first subsequent utterance using pen and paper after the other person has stopped speaking, mentally recognizing the name of an entity of  a second subsequent utterance, checking if another person repeats some words in the second subsequent utterance, and asking the other person if their understanding of their spoken command is correct based upon the checked repetition, interpreting the spoken command and carrying out a physical action pertaining to the spoken command. 
	This judicial exception is not integrated into a practical application. In particular, claim 13 recites additional element of “a first processing unit”, “a second processing unit”, “ a name entity recognition unit”, “an intent classifying unit”, “a dialog management unit”. Claim 1 comprises no additional limitations. Each of unit in claim 13 and its dependent claims is interpreted as a processor as explained in 112 f interpretation section. The paragraph [133] of the present specification discloses “a processor that performs the function described above may be general purpose processor (e.g., a CPU), but may be an AI-only processor (e.g., a GPU) for artificial intelligence learning. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The mere recitation of processor(s) and/or the like is akin of adding the words “apply it” with a computer in conjunction with the abstract idea. See Mayo, 132 S. Ct at 1301. In Mayo, page 1301 discloses “it held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle.” The application of the mental process by the processor does not bring the claims out of the realm of an abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
With respect to Claim 2, the claim relates inserting a name entity from a subsequent utterance into slots in an intent classification table. This reads on a human practically writing down a name of an entity into a table for reference. No additional limitations are present. Claim 3 relates determining minimum slots for determining an intent. This reads on human determining a  minimum required information to understand the utterance. No additional limitations are present. Claim 4 relates to determining of intent of the first utterance if the intent of the third utterance is unable to determined. This reads on a human determining intent of the received utterance. If the human could not determine intent of other person based on a part of the utterance, the human could determine intent of the other person based on another part of the utterance. No additional limitations are present. Claim 5 relates to request the other person to provide the name entity and the second information include in the first utterance. This reads on a natural human activity in determining intent of the other person. If the human could not understand anything from what the human head, she/he could require the other person repeat and/or explain what the other person just said. No additional limitations are present. Claim 6 relates to determining the intent of the third utterance based on the minimum required information. The human could determine the intent of the third utterance if he/she has enough information. No additional limitations are present. Claims 7, 14 relate to determining a pause in the first utterance. This reads on a human determining a filler in the utterance such as “uh, “hum,” or “uhm.” No additional limitations are present. Claims 8, 19 relate to determining a filled pause by comparing with a pre-owned filled pause dictionary. This reads on a human comparing what she/he heard with what he learned about the filled pauses to determine what she/he heard is a filled pause. No additional limitations are present. Claims 9, 20 relate to pausing reception of the first utterance. This reads on a human stops listening if a speaker is silent. No additional limitations are present. Claims 10, 21 relate to temporarily pausing reception of the first utterance. This reads on a human stop listening if the human heard the preset keywords. No additional limitations are present. Claims 11, 22 relate to waiting for a transcription of the first utterance before the temporally pause. This reads on a human waiting for a transcription. No additional limitations are present. Claims 12, 15  relate to receiving a wakeup word before receiving the first utterance and starting a voice recognition. This reads on a human hears her/his name and starts listening the utterance and writing down what she/he hears on the paper. No additional limitations are present. Claim 16 relates to maintaining the active mode of the voice recognition device after outputting the result of voice recognition processing. This reads on a human keep listening and writing down what she/he hears on the paper. No additional limitations are present. Claim 17 relates to extracting the name entity from the first utterance if the extracting the name entity of the third utterance fails. This read on a human could recognize the name of entity in first part of the utterance if the human could not recognize the name of entity in the third part of the utterance. No additional limitations are present. Claim 18 relates to inserting the second information if the first information is absent. This reads on a human write down what information he/she gets into a table for reference. 
For at least the supra provided reasons, claims 1-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Allowable Subject Matter
5.	Claims 1-22 are allowed in view of the prior art of record. Claims 2 and 13 stand objected under grammar error. Claims 1-22 stand rejected under 101 abstract idea rejection, and for the application to pass to allowance this rejection need to be overcome and the grammar error need to be corrected. Any amendments to overcome the 101 abstract idea rejection that results in any change in scope require further search and/or consideration in order to determine it allowability. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to application’s disclosure. See PTO-892
a.	Van Os et al. (US 2015/0382047 A1.) In this reference, Van Os et al. disclose a system for detecting the user’s utterance, confirming that the system finished capturing the speech input and processing the speech input. 
b.	Yassa et al. (US 2016/0379627 A1.) In this reference, Yassa et al. disclose a system for segmenting speech by detecting the pauses between the words and/or phrases, and to determine whether a particular time interval contains speech or non-speech, such as a pause.
c. 	Carter (US 2015/0206544 A1.) In this reference, Carter disclose a system for adaptive pause detection in speech recognition. 

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655